DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Feb. 09, 2021 have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1, 3-9, and 11-20 are rejected and claims 2 and 10 are cancelled.
	
Response to Amendments
Double Patenting
3.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 or 3 of copending Application No. 15/355,269 (reference application) and in further view of Kaneda (US Pub: 2009/0284783), Sato (US Pub: 2015/0317542), and Asai (US Pub: 2015/0077782).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 or 3 of 15/355,296 suggests all the claimed limitations in claim 1 of instant application except for multiple components which are taught by Kaneda in view of Sato and Asai as stated in the rejection below.  It would have been obvious for the combined teaching to a skilled in the art to apply multiple devices/components for coordinated function for an optimal operation.  This is a provisional nonstatutory double patenting rejection because 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/966,684 (reference application) in view of Kaneda (US Pub: 2009/0284783), Sato (US Pub: 2015/0317542), and Asai (US Pub: 2015/0077782)’s teaching as prescribed in 103 rejection stated below.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Therefore, it would have been obvious for an ordinary skilled in the art to combine the teaching of all to notify whether displayed function is executable by a corresponding device for easy user recognition purpose.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claim has not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent No. 10,362,184 and in further view of Kaneda (US Pub: 2009/0284783), Sato (US Pub: 2015/0317542), and Asai (US Pub: 2015/0077782).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent No. 10,362,184 suggests all the claimed limitations in claim 1 of instant application except for multiple components and executable notification which are taught by Sato as stated in the rejection below.  It would have been obvious for the combined teaching to a skilled in the art to apply multiple devices/components for coordinated function for an optimal operation.  

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/362,022 (reference application); and in further view of Seki et al (US Pub: 2018/0330010)’s teaching on registering a coordinate function along with all of the components as prescribed in 103 rejection stated for claim 18 below.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to notify user combined components capable of executing a coordinated function for increased usability for producing an optimal operation result.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claim has not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/572,618 and in 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/049,838 and in further view of Kaneda (US Pub: 2009/0284783), Sato (US Pub: 2015/0317542), and Asai (US Pub: 2015/0077782)’s teaching as prescribed in 103 rejection stated below.   Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to create and register coordinate function and components for increased usability for producing an optimal operation result.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claim has not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 7, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US Pub: 2009/0284783) and in further view of Sato (US Pub: 2015/0317542) and Asai (US Pub: 2015/0077782).
Regarding claim 1 (Currently Amended), Kaneda teaches: An information processing apparatus comprising: a processor, configured to: display a user interface on a screen, wherein the user interface comprises a first input field for setting a coordinated function and a second input field for setting components associated with the coordinated function [figs. 5C, 5D]; receive an input of contents of selecting a plurality of selected components inputted in the second input field [figs. 5B, 5C: S513, p0039]; receive another input of contents of a plurality of selected functions inputted in the first input field to form the coordinated function [figs. 5B, 5C: S511, p0038 (By selecting unwanted functions allows desired functions to be coordinated.)]; determine 
Kaneda selects one component among all available components.  In the same field of endeavor, Sato selects a plurality of components for performing desired coordinated functions [p0091-p0095, p0098].  Having plurality of components perform coordinated functions has been well practiced in the art as prescribed by Sato.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to design various coordinate functions requiring execution of  multiple components/devices for user selection for improving functionality and operation efficiency.
	Sato creates and registers all the selected components without a coordinate function in [fig. 9B].  In the same field of endeavor, Asai teaches: display a user interface on a screen, wherein the user interface comprises a first input field for setting a coordinated function and a second input field for setting components associated with the coordinated function; and create and register the coordinate function along with all of the selected components [fig. 5: S415, fig. 6: S515, figs. 7A and 7B, fig. 14, p0069].  Therefore, given Sato’s teaching on creating and registering all the selected components, Kaneda’s embodiment on associating components with coordinate 

Regarding claim 3 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kaneda and Sato further teaches: The information processing apparatus according to claim 1, wherein the processor controls the notification of the coordinated function by display of the coordinated function when the coordinated function is executable with the components [Kaneda: figs. 5C and 5D, Sato: p0069, p0070].
 
Regarding claim 7 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kaneda and Sato further teaches: The information processing apparatus according to claim 1, wherein when the coordinated function is determined to be not executable with all of the selected components, the processor controls a notification suggesting another coordinated function executable with all of the selected components [Kaneda: figs. 5B and 5C, p0039; Sato: p0077, p0078, fig. 7A (Other executable conversion formats are notified/displayed when server A is not able to execute certain data conversion such as price list.xls.)].  

Regarding claim 9 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sato further teaches: The information processing apparatus according to claim 1, wherein when contents of the coordinated function are not specified, the processor further performs processing for urging a user to input information that allows contents of the coordinated function to be specified [fig. 27N (Urging user to select a choice to specify contents of a coordinated function.)].

	Claim 11 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Sato’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute information processing [p0007].

Claim 12 (currently amended) has been analyzed and rejected with regard to claim 1.  

Regarding claim 14 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kaneda further teaches: The information processing apparatus according to claim 1, wherein the selected components are a plurality of selected electronic devices among all available electronic devices connected to the information processing apparatus [figs. 5C, 5D, p0040].

Regarding claim 15 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kaneda further teaches: The .

6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US Pub: 2009/0284783), Sato (US Pub: 2015/0317542), and Asai (US Pub: 2015/0077782); and in further view of Ichikawa (US Pub: 2015/0156370).
	Regarding claims 4 and 5 (previously presented), the rationale applied to the rejection of claim 3 has been incorporated herein.  Kaneda in view of Sato and Asai does not explicitly display an image associated with a coordinated function.  In the same field of endeavor, Ichikawa teaches: The information processing apparatus according to claim 3, wherein the processor controls display of an image associated with the coordinated function for notification of the coordinated function [figs. 5B], wherein when a component for execution of the coordinated function is changed, the processor further changes an image associated with the coordinated function [fig. 5C, p0063 (When stapler function is added, image changes to include ones of capable of the functions.)].  Sato changes a device for a different recording format selected and Ichikawa changes a device based on change of selected functional conditions.  Therefore, given displaying an image of a different device based on change of coordinated function as prescribed by Ichikawa, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to add an image to each component needed for a coordinated function in Kaneda in view of Sato’s teaching and change the displayed image based on change of coordinated function for clear and accurate illustration for increased usability.  

 	Regarding claim 6 (previously presented), the rationale applied to the rejection of claim 4 has been incorporated herein.  Ichikawa further teaches: The information processing apparatus according to claim 4, wherein when performance of the coordinated function is changed, the controller further changes an image associated with the coordinated function to an image representing the changed performance [fig. 5C, p0063 (When coordinated function is changed to include stapler function, image of MFP103 disappears and image of MFP107 appears.)].  Displaying an image of a device based on change of coordinated function has been well practiced in the art as prescribed by Ichikawa.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to add an image to each component needed for a coordinated function in Kaneda in view of Sato’s teaching and change the displayed image based on change of coordinated function for clear and accurate illustration for increased usability.  

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US Pub: 2009/0284783), Sato (US Pub: 2015/0317542), and Asai (US Pub: 2015/0077782); and in further view of Fukushima (US Pub: 2016/0291904).
 	Regarding claim 8 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kaneda urging user to accept another component by crossing off non-suitable components for selected functions in fig.5C.  In the same field of endeavor, Fukushima teaches: The information processing apparatus according to claim 1, wherein when the coordinated function is determined to .   

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US Pub: 2009/0284783), Sato (US Pub: 2015/0317542), and Asai (US Pub: 2015/0077782); and in further view of Asai (US Pub: 2015/0381713).
Regarding claim 13 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sato and Asai does not explicitly specify a target.  In the same field of endeavor, Asai ‘713 teaches: The information processing apparatus according to claim 1, wherein the user interface further comprises a third input field for setting at least one target, wherein the processor is further configured to receive another input of contents of at least one selected target inputted in the third .  

9.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US Pub: 2009/0284783), Sato (US Pub: 2015/0317542), and Asai (US Pub: 2015/0077782); and in further view of Seki (US Pub: 2018/0330010).
Regarding claim 16 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sato further teaches: The information processing apparatus according to claim 1, wherein the selected components are a plurality of selected Internet of Things (IoT) devices among all available IoT devices, and wherein in response to the instruction for execution of the coordinated function being received, the processor communicates with all of the IoT devices via a network and control all of the selected loT devices to execute the coordinated function [figs. 8 and 9, p0096 (The cooperative devices are IoT devices.)].  
For a redundant teaching on IoT devices selected for a coordinated function, Seki et al, in the same field of endeavor, further teaches: wherein the selected 

Regarding claim 17 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kaneda in view of Sato and Asai does not disclose a component to be a telephone, camera, or sensor.  In the same field of endeavor, Seki et al teaches: The information processing apparatus according to claim 1, wherein one of the selected components is selected from a telephone, a camera, and a detection sensor [p0036-p0038].  Seki et al is able to assess each combination of components capable of executing desired functionalities and presents user an optimum combination of software and hardware such as a sensor for a particular application based on the assessment. Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the all to have a combination of hardware and software components for executing desired functions for increased usability for producing an optimal operation result.  

Regarding claim 18 (previously presented), the rationale applied to the 

Regarding claim 19 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kaneda in view of Sato and Asai does not disclose application software to be the components for perform desired functions although none of the hardware disclosed in claim 1 would operation without associated software.  In the same field of endeavor, Seki et al teaches: The information processing apparatus according to claim 1, wherein the selected components are a combination of a plurality of selected electronic device among all available electronic devices and at least one pieces of selected application software among all pieces of available application software [abstract, p0030, and p0040-p0042, claim 1].  Seki et al is .  

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US Pub: 2009/0284783), Sato (US Pub: 2015/0317542), Asai (US Pub: 2015/0077782), and Asai (US Pub: 2015/0381713); and in further view of Seki (US Pub: 2018/0330010).
Regarding claim 20 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kaneda in view of Sato and Asai does not explicitly specify a target.  In the same field of endeavor, Asai ‘713 teaches: The information processing apparatus according to claim 1, wherein the user interface further comprises a third input field for setting at least one target, wherein the processor is further configured to receive another input of contents of at least one selected target inputted in the third input field, and wherein in response to the instruction for execution of the coordinated function being received, the processor controls all of the selected components to execute the coordinated function on the at least one selected target [p0011-p0016].  Therefore, given Asai ‘713’s prescription on cooperation operation on a target data, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the all to set a 
Kaneda in view of Sato, Asai, and Asai ‘713 does not disclose application software to be the components for perform desired functions although none of the hardware disclosed in claim 1 would operation without associated software.  In the same field of endeavor, Seki et al teaches: The information processing apparatus according to claim 1, wherein the selected components are a plurality pieces of selected application software among all pieces of available application software, wherein the processor is further configured to receive another input of contents of selecting at least one target, and wherein in response to the instruction for execution of the coordinated function being received, the processor controls all pieces of the selected application software to execute the coordinated function on the at least one target [abstract, p0040-p0042, claim 1 (The assessment values obtained to select a combination is the target.)].  Seki et al is able to assess each combination of software components capable of executing desired functionalities and presents user an optimum combination based on an assessment/target. Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the all to have a combination of hardware and software components for executing desired functions for increased usability for producing an optimal operation result.  

Contact
11.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674